ADAMS, Circuit Judge,
concurring.
I agree with the result reached by the majority, but believe that the defining of the circumstances under which it is appropriate for an appellate court to reverse outright a district court decision affirming the Secretary in a disability case is sufficiently important to add this statement. As I emphasized in Smith v. Califano, 637 F.2d 968, 973 (3d Cir.1981) (concurring in part), a court of appeals generally should remand to the Secretary for reconsideration Social Security cases raising substantial questions concerning the sufficiency of the evidence supporting a denial of benefits. Unfortunate delays in rendering proper final determinations of disability, sometimes attributable to the judicial pro*224cess itself, are not in themselves sufficient to justify an outright reversal of the district court and an immediate grant of benefits. A reversal, as opposed to a remand, is in order only where a fully developed administrative record demonstrates that the claimant is clearly entitled to benefits, and thus a new administrative hearing would serve no useful purpose.
In Smith, there was some medical evidence supportive of the Secretary’s determination that the applicant was not disabled. A remand would have been fitting in that case in order to allow the Secretary an opportunity to reconcile that evidence with the weighty contrary medical opinion of the treating physician. In Podedworny’s case, however, the critical issue is whether the claimant possessed the residual capacity for sedentary work. Undisputed evidence in the record demonstrates that the AU’s second hypothetical question regarding that topic rested on a proper factual basis. In response to that inquiry the government’s vocational expert conceded that the claimant could not do sedentary work. Thus, unlike in Smith, a remand on the central issue would serve no useful purpose.